Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                   DETAILED ACTION
1.    Claims 1, 7, 13, 17-33 are presented for the examination. Claims 2-6, 8-12, 14-16 are canceled.

                                                   Double Patenting
2. The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); InreLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); InreVanOrnum,

686 F.2d 937, 214 USPQ761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

3.A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).



4. Although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-16 of US Patent 10318361 contain(s) every element of claim(s) 1, 7 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentable distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentable distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).

5.    “Claim 1, 7 are generic to the species of invention covered by claim 1-16 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention.

Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re VanOmum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982).

6.    Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent 10318361. Although
the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements. The difference between claim 1, 7, 13 of the US Patent and this case is the first application receives the data stream according to a first application parameter: and the first application receives data stream that is stored in a buffer.

It would have been obvious to one of the ordinary skill level in the art to include feature above since it was well known at the time of the invention to enable information transmission between a server which serves information in its own communication format and a client which uses the information service on a general network, with an efficient and simple construction

                                    Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 8296442 B2) in view of Shin ( US 20130339583 A1) in view of Levy (US 10313737 B2) and further in view of Gordon (US 20140297799 Al).

As to claim 1, Keller teaches establishing exclusive control of a hardware device by a first application, wherein: the hardware device generates a data stream; the exclusive control of the hardware device comprises controlling setting of the hardware device; and a second application cannot control the settings of the hardware device because control of the settings is exclusively by the first application( media device 120[hardware]that includes two media sources 122 and 124, which in this illustrative implementation are cameras[hardware], col 3, ln 45-50/ Finally, the user of client 118[second application] decides to no longer view any video from the media device 120. So, the client device 118 sends to the call controller 104[first application] a request to terminate its session [control setting] with the device 120[hardware device]. The request to terminate the session, in this case, is an SIP BYE 416 that includes the data: (53)    TABLE-US-00004 BYE communicationserver102@agency.gov SIP/2.0<sip:communicationserver102@agency.gov> From: <sip:client118@agency.gov> Session ID: x7t928.  In response to the SIP BYE 414, the call controller 104 sends a SIP 200 OK (not shown) to the client 116. Also, since there are no other clients that have an active session that is logically linked with the shared session, e.g., that have a session identifier of x7t928, the irst application] terminates the shared session[exclusive control] with the media device 120[hardware] by sending a SIP BYE 418 to the media device 120 and receives in response thereto a SIP 200 OK (not shown), col 11, ln 52-67/ the request for  terminal the session[control setting] of hardware from client is sent to the controller 104 which sends the request to control the terminal of the media device. Therefore, the client cannot control the device 120 directly because control of the terminal session [control setting] of the hardware is exclusively by the controller as described above/ in the communication server 102[Second application], the first and second separate sessions (that include the clients as respective participants) to a "shared session" with the media device 120. The logical linking can be performed in a number of ways. First, the call controller 104[first application] can link the separate sessions by assigning each session the same session identifier (e.g., x7t928; wherein clients 116 and 118 are unaware of the common session identifier [exclusive control of a hardware device], Referring now to the figures, FIG. 1 illustrates a communication system 100, which includes a communication server 102, clients 116 and 118, and a media device 120 [hardware device] that includes two media sources 122 and 124, which in this illustrative implementation are cameras [hardware device], col 3, In 45-55),  the hardware device generates a data stream( Tuning back momentarily to method 200 (of FIG. 2), upon receiving the second session request (e.g., the SIP INVITE 318), the call controller determines (208) that the first and second floor requests, respectively, from clients 116 and 118 are for the same media source (e.g., camera 122), and the communication server, thereby, logically links (210), in the communication server 102[Second application], the first and second separate sessions (that include the clients as respective participants) to a "shared session" with the media device 120. The logical linking can be performed in a number of ways. First, the call controller first application] can link the separate sessions by assigning each session the same session identifier (e.g., x7t928; wherein clients 116 and 118 are unaware of the common session identifier [exclusive control of a hardware device], Referring now to the figures, FIG. 1 illustrates a communication system 100, which includes a communication server 102, clients 116 and 118, and a media device 120 [hardware device] that includes two media sources 122 and 124, which in this illustrative implementation are cameras [hardware device], col 3, In 45-55), and effectively establish the "shared session" (also having the same session identifier) with the media device 120 as a participant by refraining from sending additional session control signaling to the media device 120 in response to SIP INVITE 318, thereby, using the already established session with the media device 120 for controlling all media streams between the media device 120 and the communication server 102. Accordingly, the call controller, simply sends a SIP 200 OK 322 in response to the SIP INVITE 318, and receives back a SIP ACK (not shown).), col 9, In 1-23) , receiving, from the hardware device, the data stream at the first application; receiving access to the data stream by the second application via the exclusive control of the first application( thereby, using the already established session with the media device 120[hardware device] for controlling all media streams [streams] between the media device 120 and the communication server 102[first application]. Accordingly, the call controller, simply sends a SIP 200 OK 322 in response to the SIP INVITE 318, and receives back a SIP ACK (not shown), col 9, In 10-23/ Upon receiving the video 408 from the camera 124 on stream 2, the media manager 108[first application] forwards 410 this video to client 118[second application] on its stream 1, in response to the MB REQUEST 402. The shared source arbiter 114 further determines whether any other clients are still receiving media from camera 122. Since the client 116[second application] is still receiving video from camera 122 (e.g., client second application] has not effectively sent [exclusive control of a hardware device] a floor release request for camera 122[hardware device] or a floor change request to a different media source), the media manager 108 also continues to send 316 the video 314 from camera 122 to client 116, col 10, In 65-67 to col 11, In 1-3).  
Keller does not explicitly teach the term  control. However, Shin teaches the control of the hardware device (Accordingly, SSD controller 102[control] may read data from and/or write data to the memory cells 104 based on the received instructions. SSD controller 102 may change the order of execution of read/write instructions in order to optimally utilize[setting] hardware resources[hardware] , para[0020], ln 10-20/  Accordingly, SSD controller 102[control] acts as a translation layer between the abstract addressing scheme used by the host processor and operating system. Consequently, SSD controller 102 may translate the high level logical block address to an address with lower level of abstraction. The lower level of abstraction may correspond to a memory technology of the storage devices, para[0021], ln 7-25/para[0049]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Keller with Shin to incorporate the feature of control because this reduces bandwidth when sending media between a media device and a communication server, for ultimate delivery to client devices.
Keller and Shin do not teach receiving, from the hardware device, the data stream at the first application; data stream is provided to both the first application and the second application at a same point in time; executing, by the first application, an instruction, based on gesture information in the data stream; and overlaying, by the second application, augmented reality object onto the data stream. However, Levy teaches receiving, from the hardware device, the data stream at the first application; executing, by the first application, an instruction based on 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Keller and Shin with Levy to incorporate the feature of receiving, from the hardware device, the data stream at the first application; data stream is provided to both the first application and the second application at a same point in time; executing, by the first application, an instruction based on gesture information in the data stream; and overlaying, by the second application, augmented reality object onto the data stream because this provides a program guide allowing users to quickly see what is playing on a plurality of television channels.
Keller, Shin and Levy do not teach data stream is provided to both the first application and the second application at a same point in time. However, Gordon teaches data stream is provided to both the first application and the second application at a same point in time( however, one or multiple processors 2560 may be used by multiple distinct client devices 2515 so that multiple client devices 2515 may leverage the processing power and media capabilities of media device system 2502 (e.g., different client devices 2515 may simultaneously receive either 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Keller, Shin and Levy and Levy with Gordon to incorporate the feature of is provided to both the first application and the second application at a same point in time because this provides streaming of media to such portable electronic devices from remote sources is often inefficient or includes significant latency.
As to claim 18, Gordon teaches the access to the data stream is provided to the second application while the data steam is received by the first application) para [3884], in 16-25) for the same reason as claim 1 above.
As to claim 20, Gordon teaches the data stream is a single continuous image stream (para [3884j, in 16-25) for the same reason as claim 1 above.

8. Claims 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 8296442 B2) in view of Shin (US 20130339583 Al) in view of Levy (US 10313737 B2) in view of Gordon (US 20140297799 Al) and further in view of Paczkowski (US 9069952 Bl).

As to claim 17, Paczkowski teaches the first application and the second application receive the data stream, receive instructions to discontinue access of the data stream to the second application; and in response to receiving the instructions and while the first application receives the data stream, discontinue access of the data stream to the second application) col 10, In 39-40).

application because this reduces the risk of a JavaScript injection harming a server computer is disclosed.
As to claim 22, Paczkowski teaches in response to receiving a request from the second application to access the data stream, determining, by the second application, that the hardware device is unavailable; and determining, by the second application, that the first application is in control of the hardware device) col 10, In 39-40) for the same reason as to claim 17 above.

9. Claims 7, 23, 24, 25, 27, 28, 29 are rejected under 35 U.S.C. 103 over Keller( US 8296442 B2) in view of Shin(US 20130339583 Al) in view of Levy(US 10313737 B2) in view of Gordon(US 20140297799 Al) and further in view of Jiang(US 9817539 Bl).

As to claim 7, it is rejected for the same reason as claim 1 above. In additional, Keller, Shin, Levy and Gordon do not teach application send, by an application programming interface (API), the data stream the second application . However, Jiang teaches application send, by an application programming interface (API), the data stream the second application(As shown in FIG. 1, areal-time wish list stream service 120 is also provided herein that operates in conjunction with the e-commerce site 106. The real-time wish list stream service 120 is 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Keller, Shin, Levy and Gordon with Jiang to incorporate the feature of application send, by an application programming interface (API), the data stream the second application because this provides a network application programming interface (API) is exposed for providing the stream to clients.
As to claim 23, Jiang teaches the API provides, to the second application, pixel format, image size, and frame rate of the data stream( col 9, In 25-35) for the same reason as claim 7 above.
As to claim 24, Jiang teaches while the second application receives the data stream, the API provides, to the second application, changes to values of one or more of pixel format, image size and frame rate of the data stream(col 9, In 25-35) for the same reason as claim 7 above.
As to claim 25, Jiang teaches while the second application receives the data stream, the API receives a request from the second application to change one or more specifications of the 
As to claim 27, Paczkowski teaches the first application does not generate the augmented reality object to overlay onto the data stream, and the second application does not determine the gesture information from a user(col 8, In 45-55) .
As to claim 28, Levy teaches the first application receives the data stream directly from the hardware device(col 4, In 15-36) for the same reason as claim 1 above.
As to claim 29, Gordon teaches the processor is further to, in response to the first application crashing or an error of the first application, automatically restarting the first application to maintain the exclusive control of the hardware device by the first application(para[0044]) for the same reason as claim 1 above.

10. Claims 13, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Keller( US 8296442 B2) in view of Shin(US 20130339583 Al) in view of Levy(US 10313737 B2) in view of Gordon(US 20140297799 Al) and further in view of Fukasawa(US 6738822 B2).

As to claim 13, it is rejected for the same reason as claim 1 above. In additional, Keller, Shin, Levy and Gordon do not teach receive a data stream at the first application, wherein: the first application receives the data stream according to a first application parameter; and the first application receives data stream that is stored in a buffer: the second application receives the data stream according to a second application parameter different than the first application parameter. However, Fukasawa teaches receive a data stream at the first application, wherein: the first application receives the data stream according to a first application parameter; and the 

As to claim 30, Gordon teaches wherein the processor is further to send the data stream to the second application, wherein: the data stream is a single data stream received from the hardware device(para[3884], In 16-25) for the same reason as claim 1 above.
As to claim 31, Fukasawa teaches the first application parameter is a first speed at which the first application processes the data stream, and the second application parameter is a second speed at which the second application processes the data (col 15, In 20-53) for the same reason as claim 13 above .

11. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keller( US 8296442 B2) in view of Shin(US 20130339583 Al) in view of Levy(US 10313737 B2) in view of Gordon(US 20140297799 Al) and further in view of Ikeda(US 20180205870 Al).

As to claim 19, Keller, Shin, Levy and Gordon do not teach the first application is launched during an operating system startup sequence. However. Ikeda teaches the first 
the smartphone 200 has joined the wireless LAN network, and a digital camera communication application can be launched (para[0058], ln 5-12).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Keller, Shin, Levy and Gordon with Ikeda to incorporate the feature of the first application is launched during an operating system startup sequence because this provides capable of establishing communication with multiple devices.

12. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 8296442 B2) in view of Shin (US 20130339583 Al) in view of Levy (US 10313737 B2) in view of Gordon (US 20140297799 Al) in view of Fukasawa (US 6738822 B2) and further in view of Varesio (US 20100039962 Al).

As to claim 32, Keller, Shin, Levy and Gordon and Fukasawa do not teach wherein the processor is further to: write the data stream to the buffer; and grant access for the first application and the second application to the data stream, in the buffer, via an application programming interface (API). However, Varesio teaches wherein the processor is further to: write the data stream to the buffer; and grant access for die first application and the second application to the data stream, in the buffer, via an application programming interface (API)( The arrival of the render time of the new audio data chunk is also used to trigger the load of the mixer contribution buffers 430-1 and 430-2 with anew audio frame (i.e., a part, 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Keller, Shin, Levy and Gordon with Varesio to incorporate the feature of the processor is further to: write the data stream to the buffer; and grant access for the first application and the second application to the data stream, in the buffer, via an application programming interface (API) because this enables an at least audio conference between a first conference peer and at least two further conference peers.

                                                  Allowable Subject Matter
 	 Claims 21, 26, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                      Response to the argument:
A. Applicant amendment filed on 11/20/2020 has been considered but they are not persuasive:

 

Applicant argued in substance that:
(1) “Because Keller explicitly teaches two different devices with two different sets of software controlling various aspects of the media device 120, Keller teaches away from "establishing exclusive control of a hardware device by a first application," as recited in claim 1. Thus, Keller fails to teach, and indeed teaches away from, the features of claim 1.

(2) “The communication server 102 is described in Keller as a device comprising "memory, one or more network interfaces, and a processing device (or processor) operative coupled for performing its functionality." (Col. 4, Ins. 34-36) "Moreover, although the communication server is illustrated as a single entity, its functionality may be housed in a single physical unit or spread across multiple physical units." (Id., Ins. 36-39). Nowhere does Keller indicate that the communication server is a single application (i.e. "a first application" as recited in claim 1). Rather, Keller consistently indicates that the communication server 102 is a device that operates several "functional or logical blocks." (Id., Ins. 44-45) Thus, Keller fails to teach "establishing exclusive control of a hardware device by a first application," as recited in claim 1.
 

B. Examiner respectfully disagreed with Applicant's remarks:

As to the point (1), Keller teaches  media device 120 that includes two media sources 122 and 124, which in this illustrative implementation are cameras[hardware], col 3, ln 45-50/ Finally, the user of client 118[second application] decides to no longer view any video from the media device 120. So, the client device 118 sends to the call controller 104[first application] a request to terminate its session [control setting] with the device 120[hardware device]. The request to terminate the session, in this case, is an SIP BYE 416 that includes the data: (53)    TABLE-US-00004 BYE communicationserver102@agency.gov SIP/2.0<sip:communicationserver102@agency.gov> from: <sip:client118@agency.gov> Session ID: x7t928.  In response to the SIP BYE 414, the call controller 104 sends a SIP 200 OK (not shown) to the client 116. Also, since there are no other clients that have an active session that is logically linked with the shared session, e.g., that have a session identifier of x7t928, the call controller 104[first application] terminates the shared session[exclusive control] with the media device 120[hardware] by sending a SIP BYE 418 to the media device 120 and receives in response thereto a SIP 200 OK (not shown), col 11, ln 52-67/ the request for  terminal the session[control setting] of hardware from client is sent to the controller 104 which sent the request to control the terminal the media device. Therefore, the client cannot control the device 120 directly because control of the terminal session [control setting] of the hardware is exclusively by the controller as described above/ in the communication server 102[Second application], the first and second separate sessions (that include the clients as respective participants) to a "shared session" with the media device 120. The logical linking can be performed in a number of ways. First, the call controller 104[first application] can link the separate sessions by assigning each session the same session identifier (e.g., x7t928; wherein clients 116 and 118 are unaware of the common session identifier [exclusive control of a hardware device], Referring now to the figures, FIG. 1 illustrates a communication system 100, which includes a communication server 102, clients 116 and 118, and a media device 120 [hardware device] that includes two media sources 122 and 124, which in this illustrative implementation are cameras [hardware device], col 3, In 45-55),  the hardware device generates a data stream( Tuning back momentarily to method 200 (of FIG. 2), upon receiving the second session request (e.g., the SIP INVITE 318), the call controller determines (208) that the first and second floor requests, respectively, from clients 116 and 118 are for the same media source (e.g., camera 122), and the communication server, thereby, logically links (210), in the communication server 102[Second application], the first and second separate sessions (that include the clients as respective participants) to a "shared session" with the media device 120. The logical linking can be performed in a number of ways. First, the call controller 104[first application] can link the separate sessions by assigning each session the same session identifier (e.g., x7t928; wherein clients 116 and 118 are unaware of the common session identifier [exclusive control of a hardware device], Referring now to the figures, FIG. 1 illustrates a communication system 100, which includes a communication server 102, clients 116 and 118, and a media device 120 [hardware device] that includes two media sources 122 and 124, which in this illustrative implementation are cameras [hardware device], col 3, In 45-55), and effectively establish the "shared session" (also having the same session identifier) with the media device 120 as a participant by refraining from sending additional session control signaling to the media device 120 in response to SIP INVITE 318, thereby, using the already established session with the media device 120 for controlling all media streams between the media device 120 and the communication server 102. Accordingly, the call controller, simply sends a SIP 200 
 
As to the point (2), Keller teaches the client device 118 sends to the call controller 104[first application] a request to terminate its session [control setting] with the device 120[hardware device]. The request to terminate the session, in this case, is an SIP BYE 416 that includes the data: (53)    TABLE-US-00004 BYE communicationserver102@agency.gov SIP/2.0<sip:communicationserver102@agency.gov> From: <sip:client118@agency.gov> Session ID: x7t928.  In response to the SIP BYE 414, the call controller 104 sends a SIP 200 OK (not shown) to the client 116. Also, since there are no other clients that have an active session that is logically linked with the shared session, e.g., that have a session identifier of x7t928, the call controller 104[first application] terminates the shared session[exclusive control] with the media device 120[hardware] by sending a SIP BYE 418 to the media device 120 and receives in response thereto a SIP 200 OK (not shown), col 11, ln 52-67/the controller 140 is a first application as described above. 

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Chow, Dennis can be reached on (571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR of Public PAIP. Status information for unpublished
applications is available through Private PAIR only. For more information about the
PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private

PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194